department of the treasur internal_revenue_service washington d c sin - no third party contacts date aa apr aon contact person id number telephone number fax of e t employer_identification_number egend l w l o t i m i a u w s x i i n i u o m o n o i dear sir or madam this is in response to your ruling_request that certain proposed transactions will not have adverse consequences under sec_501 sec_4941 sec_4942 or sec_4945 of the internal_revenue_code the submitted information indicates that w consists of three siblings x y and z and their families in furtherance of their strong commitment to philanthropy xy and z have each established a private_foundation the private_foundations the private_foundations are a b and c x y and z are the presidents of a b and c respectively the private_foundations currently hold significant assets and it is anticipated that one or more of these entities will be among the beneficiaries of the estates of members of w page x y and z are interested in ensuring that their philantrophic philosophies and goals are carried out in a centralized and efficient manner both currently and in the future accordingly a reorganization of their philantrophic program was made centered around a new organization l planning and management with respect to w's charitable activities as well as administrative and charitable services to other charitable organizations that are supported by w l has filed for and was granted recognition of exempt status under sec_501 of the code and is classified as a private_foundation l’s members and trustees are x y and z l was established with a primary goal of providing e is a for-profit corporation whose shares of stock are owned equally by x y and z e was organized to service the business financial and philanthropic endeavors of w k is a for-profit corporation and is a wholly-owned subsidiary of e e and k currently provide services to members of w and to the various entities charitable and non-charitable created or funded by it including the private_foundations these services include asset management eg review of and advice regarding asset allocation including the selection and monitoring of investment managers coordination of tax matters eg recordkeeping preparation of returns and tax planning other financial services eg cash management accounting accounts_payable financial analysis and investment appraisals and administrative assistance in charitable programs eg fundraising development and administration of programs processing and monitoring of grants and recordkeeping in providing these services e and k also coordinate the services of some outside consultants and service providers including legal counsel estate and financial planners investment managers and brokerage firms tax and accounting advisors and custodial institutions k charges for services based on the fair_market_value of the recipient's assets k has designed its charges so as not to earn a profit charging the private_foundations a below market rate the rates may increase in the future however they will never exceed market rates charged by others for similar services qv page in evaluating the most efficient and cost-effective manner of accomplishing the w's charitable goals it has been concluded that it would be preferable if services related to philanthropic planning and programming were centralized within a charitable entity rather than a for profit entity such as e these philanthropic-related services include services referred to as charitable services such as assisting with the development and implementation of charitable programs as well as strategic charitable planning eg developing and documenting strategies for improving education in north america and services referred to as administrative services such as administrative assistance with charitable grants and programs as well as record keeping preparation of tax returns and accounting services l will now provide these services currently provided by e w has continued to subsidize these services and neither e nor l has charged the private_foundations for them pursuant to the reorganization of the operation of w's philanthropic program l will operate charitable programs and among other things provide charitable and administrative services to charitable entities affiliated with w the governing documents of a b and c will be amended to provide that lt has the authority to appoint a majority of the trustees of each of them with the remaining trustees appointed by members of w as a result of this reorganization l will become the parent of the private_foundations and there will be an overlap of persons serving as foundation managers of the private_foundations and l for example initially x y and z who are the members and trustees of l will be half of the trustees of the private_foundations pursuant to l's governing documents when x y and z are no longer members of l l will remain as the private foundations’ parent with the right to appoint a majority of the private foundations’ trustees however l will no longer have members and no member of ww will be permitted to serve as a trustee of l w will be an employee of l thereafter it is intended that the broad-based public nature of l's board_of trustees will be reflected in the trustees of the private_foundations who are appointed by l in addition since the private_foundations will have no employees and l will provide services to the private_foundations the same persons will be responsible for the day-to-day operation of both the private_foundations and l for example certain employees of l may be foundation managers of the private_foundations in addition it is intended that no member of the expenses in l's operating budget will be comprised of the direct and indirect_cost of carrying out its charitable activities these charitable activities include the following the operation of charitable programs eg conducting educational conferences disseminating related reports and operating programs previously carried out by other charitable organizations making grants to other exempt_organizations and providing charitable and administrative services to charitable entities affiliated oye page with w such as the private_foundations the private_foundations will primarily fund the cost of l’s operations the private_foundations will pay l an amount sufficient to cover the services that l provides directly to them and provide funds for l's other charitable activities since all payments from the private_foundations to l constitute qualifying distributions as explained below regardless of which of l's activities they pay for so long as l properly makes qualifying distributions out of corpus equal to the amount of such payments within the requisite time period in accordance with sec_4942 of the code it is proposed that all amounts received by l from the private_foundations be aggregated and treated as if they were grants l would agree to make qualifying distributions equal to all funds that it received from the private_foundations within the requisite time period under sec_4942 and to treat the entire amount as a distribution out of corpus under sec_4942 the private_foundations would also exercise expenditure_responsibility with respect to such grant in accordance with sec_4945 the changes in the proposed structure of w's philanthropic program and the responsibilities of e are as follows a most administrative and charitable services provided in connection with charitable activities of the private_foundations would be shifted from e to l investment-related services would continue to be provided by k which may also provide certain administrative services to the private_foundations instead of basing its charges for services on its costs k will calculate its charges based on the assets of the private_foundations k will charge no more than market rates for such services b the private_foundations which will be reorganized so that l controls them will primarily be responsible for funding l's activities since lis also a private_foundation it will agree to treat all amounts that it receives from the private_foundations as grants and to make qualifying distributions equal to such amounts in accordance with sec_4942 and sec_4942 of the code in addition the private_foundations will exercise expenditure_responsibility with respect to all grants to l c any services provided by l to other unrelated charitable_organization will be provided at no cost or at substantially below cost sec_501 of the code provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable and xs page other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will not be considered as operating exclusively for charitable purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect -- c - furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes described in sec_501 sec_4941 of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation is not excessive sec_53 d -3 c of the foundation and similar excise_tax regulations provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or page payment or reimbursement is not excessive for purposes of this paragraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1_162-7 of the regulations the following examples are set forth in sec_53 d -3 c of the regulations example m a partnership is a firm of lawyers engaged in the practice of law a and b partners in m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested the payment of compensation by w to m shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive example c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income for a taxable_year as the amount by which the foundation's distributable_amount for the year exceeds the foundation's qualifying distributions attributable to such year sec_4942 a of the code provides that the term qualifying distributions means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_4942 of the code provides that the term qualifying distributions includes a contribution to a sec_501 organization described in g a i page or ii if a no later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution which is treated as a distribution out of corpus and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution has been made by such organization sec_53_4942_a_-3 example of the regulations clarifies that overhead expenses attributable to administrative activities which accomplish any sec_170 purpose are also qualifying distributions sec_53_4942_a_-3 of the regulations which elaborates on the requirements that a contribution from one private_foundation to another private_foundation must satisfy in order to constitute a qualifying_distribution specifies that the requisite records from the donee foundation can consist of a statement by an appropriate officer or trustee of the donee foundation showing a that the qualifying_distribution that the donee foundation is required to make has been timely made b the name and address of the recipients of such distribution and the amount received by each and c that the distribution is treated as a distribution out of corpus this section of the regulation also provides that where a distribution is for an administrative expense which is part of a charitable expenditure that cannot reasonably be separately accounted for the donee foundation merely needs to submit a statement setting forth the general purpose for which such expenditure was made and that the amount was distributed as a qualifying_distribution sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to another private_foundation that is not an exempt_operating_foundation under sec_4940 unless the grantor exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code sec_4945 of the code requires that the grantor private_foundation exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary ol page sec_53_4945-5 of the regulations specifies that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee will not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there is no agreement whereby the grantor foundation may cause the selection of the secondary grantee so long as the original grantee exercises control_over the selection independently of the grantor foundation this will be the case even if the grantor foundation has reason to believe that certain organizations will derive benefits from its grant sec_53_4945-5 of the regulations provides that in the case of grants described in sec_4945 except as provided in subparagraph of this paragraph the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and the progress made by the grantee toward achieving the purposes for which the grant was made sec_53_4945-5 of the regulations provides that to satisfy the report-making requirements of sec_4945 a granting foundation must provide the required information on its annual information_return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 sec_4946 of the code provides that the term disqualified_person means a person who is -- a substantial_contributor to the foundation a foundation_manager a b c anowner of more than percent of -- the total combined voting power of a corporation the profits interest of a partnership or i ii iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d amember of the family of any individual described in subparagraph a b or c e acorporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in section rave sec_509 which refers to an organization organized and operated exclusively for testing public safety the foregoing information indicates that each of the private foundations’ creating and governing instruments will be amended to implement the proposed reorganization the amendments merely reflect each private foundation’s parental relationship with l together with the authority granted to it as a parent since the amendments did not change any of the private foundation’s charitable purposes nor indicate serving of private benefits they will not have an adverse on the exempt status of any of the private_foundations since l has been determined to be exempt under sec_501 of the code lis not a disqualified_person with respect to the private_foundations for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations as such the proposed provision of services for a fee by l to the private_foundations and their payments to l should not treated as acts of f self-dealing under sec_4941 and d of the code in addition the services are necessary in the performance of the private foundations' exempt purposes on the other hand k is a disqualified_person described in sec_53 a e of the regulations with respect to the private_foundations as such the payment of compensation by the private_foundations to k would have been an act of self-dealing under sec_4941 of the code however the compensation is for personal services necessary in the performance of the private foundations’ exempt purposes also it was represented that the compensation is not excessive but will be reasonable utilizing a method of calculation for simplification of administration under those facts and representations the private foundations’ compensation to k will not be an act of self-dealing pursuant to sec_4941 of the code and sec_53 d -3 c of the regulations based on representations on their use to accomplish exempt purposes accompanied with the exercise expenditure_responsibility payments or distribution by the private_foundations to l will constitute qualifying distributions under sec_4942 and will not be subject_to tax under sec_4945 such payment by the private_foundations to l of reasonable_compensation for services is not prohibited inurement and not an activity serving the private interests of private individuals precluding exemption under sec_501 based on the foregoing we rule as follows amendments to the private foundations’ articles of incorporation and regulations to reflect l's authority to appoint a majority of the private page foundations’ trustees as described above will not adversely affect any of the private foundations’ exempt status under sec_501 of code payments by the private_foundations to l for the rendering by l or by outside consultants or service providers of services on behalf of the private_foundations will not be direct or indirect acts of self-dealing under sec_4941 of the code payments by the private_foundations to l for the rendering by l or by outside consultants or service providers of services on behalf of the private_foundations and to further l's charitable purposes will constitute qualifying distributions for purposes of sec_4942 of the code the private foundations’ obligation to exercise expenditure_responsibility pursuant to sec_4945 of the code with respect to payments to l will be satisfied by the organizational and operational relationship between the private_foundations and l by l's agreement to redistribute all amounts received from the private_foundations in qualifying distributions which are treated as distributions out of corpus and by the private foundations’ reports on its form_990-pf payments by the private_foundations to k for the rendering by k or outside consultants or service providers of services on behalf of the private_foundations calculated based on a percentage of the fair_market_value of the private foundations’ assets rather than on a fully absorbed cost_recovery basis and limited to the market rate for comparable services will not be direct or indirect acts of self-dealing under sec_4941 of the code the payments by the private_foundations described in and above will not constitute impermissible private_inurement or private benefit or otherwise adversely affect any of the private foundations' exempt status under sec_501 of the code assuming that the amounts paid do not exceed fair_market_value for the services rendered this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group oo ne
